Title: Doctrines of Jesus Compared with Others, 21 April 1803
From: Jefferson, Thomas
To: 


         
            Syllabus of an Estimate of the merit of the doctrines of Jesus, compared with those of others.
            
              
                
                In a comparative view of the Ethics of the enlightened nations of antiquity, of the Jews, and of Jesus, no notice should be taken of the corruptions of reason, among the antients, to wit, the idolatry & superstition of their vulgar, Nor of the corruptions of Christianity by the over learned among it’s professors.
              
              
                
                Let a just view be taken of the moral principles inculcated by the most esteemed of the sects of antt. philosophy, or of their individuals; particularly Pythagoras, Socrates, Epicurus, Cicero, Epictetus, Seneca, Antoninus.
              
              
                I. Philosophers.
                1. Their precepts related chiefly to ourselves, and the government of those passions which, unrestrained, would disturb our tranquility of mind.
   *To explain, I will exhibit the heads of Seneca’s & Cicero’s philosophical works, the most extensive of any we have recieved from the antients. of 10. heads in Seneca, 7. relate to ourselves, to wit, de irâ, Consolatio, de tranquilitate, de constantiâ sapientis, de otio sapientis, de vitâ beatâ, de brevitate vitae. 2. relate to others, de clementia, de beneficiis. & 1. relates to the government of the world, de providentiâ.   of 11. tracts of Cicero, 5 respect ourselves, viz. de finibus, Tusculana, Academica, Paradoxa, de Senectute. 1. de officiis, partly to ourselves, partly to others. 1. de amicitiâ, relates to others: and 4. are on different subjects, to wit, de naturâ deorum, de divinatione, de fato, Somnium Scipionis.
 in this branch of Philosophy they were really great.
              
              
                
                2. In developing our duties to others, they were short and defective. they embraced indeed the circles of kindred & friends; and inculcated patriotism, or the love of our country in the aggregate, as a primary obligation: towards our neighbors & countrymen, they taught justice, but scarcely viewed them as within the circle of benevolence. still less have they inculcated peace, charity, & love to our fellow men, or embraced, with benevolence, the whole family of mankind.
              
              
                II. Jews.
                1. Their system was Deism, that is, the belief of one only god. but their ideas of him, & of his attributes, were degrading & injurious.
              
              
              
                
                2. their Ethics were not only imperfect, but often irreconcileable with the sound dictates of reason & morality, as they respect intercourse with those around us: & repulsive, & anti-social, as respecting other nations. they needed reformation therefore in an eminent degree.
              
              
                III. Jesus.
                In this state of things among the Jews, Jesus appeared.
               his parentage was obscure, his condition poor, his education null, his natural endowments great, his life correct & innocent; he was meek, benevolent, patient, firm, disinterested, & of the sublimest eloquence.
              
              
                
                The disadvantages under which his doctrines appear are remarkeable.
              
            
              
                
               
                1. like Socrates & Epictetus, he wrote nothing himself.
              
              
                
                
                2. but he had not, like them, a Xenophon or an Arrian to write for him. on the contrary, all the learned of his country, entrenched in it’s power & riches, were opposed to him, lest his labours should undermine their advantages: and the committing to writing his life & doctrines, fell on the most unlettered, & ignorant of men: who wrote too from memory, & not till long after the transactions had passed.
              
              
                
                
                3. according to the ordinary fate of those who attempt to enlighten and reform mankind, he fell an early victim to the jealousy & combination of the altar and the throne; at about 33. years of age, his reason having not yet attained the maximum of it’s energy, nor the course of his preaching, which was but of about 3. years, presented occasions for developing a compleat system of morals.
              
              
                
                
                4. Hence the doctrines which he really delivered were defective as a whole. and fragments only of what he did deliver have come to us, mutilated, mistated, & often unintelligible.
              
              
                
                
                5. they have been still more disfigured by the corruptions of schismatising followers, who have found an interest in sophisticating & perverting the simple doctrines he taught, by engrafting on them the mysticisms of a Graecian Sophist, frittering them into subtleties, & obscuring them with jargon, until they have caused good men to reject the whole in disgust, & to view Jesus himself as an impostor.
              
              
                
                Notwithstanding these disadvantages, a system of morals is presented to us, which, if filled up in the true style and spirit of the rich fragments he left us, would be the most perfect and sublime that has ever been taught by man.
              
              
                
                The question of his being a member of the god-head, or in direct communication with it, claimed for him by some of his followers, and denied by others, is foreign to the present view, which is merely an estimate of the intrinsic merit of his doctrines.
              
              
              
                
                1. He corrected the Deism of the Jews, confirming them in their belief of one only god, and giving them juster notions of his attributes and government.
              
              
                
                2. His moral doctrines relating to kindred & friends were more pure & perfect, than those of the most correct of the philosophers, and greatly more so than those of the Jews.
              
              
                
                and they went far beyond both in inculcating universal philanthropy, not only to kindred and friends, to neighbors and countrymen, but to all mankind, gathering all into one family, under the bonds of love, charity, peace, common wants, and common aids. a developement of this head will evince the peculiar superiority of the system of Jesus over all others.
              
              
                
                3. the precepts of Philosophy, & of the Hebrew code, laid hold of actions only. he pushed his scrutinies into the heart of man; erected his tribunal in the region of his thoughts, and purified the waters at the fountain head.
              
              
                
                4. he taught, emphatically, the doctrine of a future state: which was either doubted or disbelieved by the Jews: and wielded it with efficacy, as an important incentive, supplementary to the other motives to moral conduct.
              
            
          